UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6661


UBALDO ARRIAGA RAMIREZ,

                    Plaintiff - Appellant,

             v.

LARRY RABON, MD (UCAC); STEPHEN HOEY, D.O. (BOP) Contract;
CHRISTOPHER DAVIS, Public Health (APRN/FNP-C); MICHAEL BUNNELL,
RN Public Health; LAWRENCE CROSS, HSA Public Health,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Donald C. Coggins, Jr., District Judge. (0:18-cv-01846-DCC)


Submitted: July 18, 2019                                          Decided: July 23, 2019


Before WILKINSON, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ubaldo Arriaga Ramirez, Appellant Pro Se. Marshall Prince, II, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ubaldo Arriaga Ramirez appeals the district court’s order adopting the

recommendation of the magistrate judge, denying Ramirez’s motion for the appointment

of counsel, and denying relief on his complaint alleging a Bivens * claim, a Federal Tort

Claims Act (“FTCA”), 28 U.S.C. §§ 2671-2680 (2012) claim, and a state medical

malpractice claim.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Ramirez v. Rabon,

No. 0:18-cv-01846-DCC (D.S.C. Apr. 24, 2019).

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




      *
        Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S.
388 (1971).


                                           2